Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
[Wingdings font/0xE0]This notice with respect to the drawings was present in the previous Office Action, however it has not yet been addressed. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10 and 12-16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zheng (US 6,802,393). Zheng discloses
Claims 1, 7 & 13: A collapsable ladder (figures 1-3) comprising:   
a first pair of legs (212, 222; figure 1) and a second pair of legs (211, 221; figure 1), each of said first pair of legs and said second pair of legs rotatably joined near tops thereof (figures 1-3); 
a plurality of steps (30 of front frame 22), each comprising two step segments  (31, 32) extending between one of said first pair of legs and one of said second pair of legs, said two step segments each having a U-shaped cross section (figures 5-7b) and rotatably connected at ends thereof to one another at a midpoint of each said steps (figures 1-4a);  said two segments offset or tilted about said mid-point allowing said two 
a first vertical spar (51 of front frame 22) slidably connected to each of said steps near said mid-points thereof (figures 1, 2 4a, 4b); 
a plurality of supports (30 of rear frame 21) each comprising two support segments  (31, 32) extending between a second one of said first pair of legs and a second one of said second pair of legs, said two support segments each having a U-shaped cross section (figures 5-7b) and rotatably connected at ends thereof to one another at a midpoint of each said supports (figures 1-4a);  said two support segments offset or tilted about said mid-point allowing said two support segments to mate side-by-side when said supports are folded about said mid-point (the segments are clearly shown as offset about the midpoint in three different ways- first, one segment being on the left of spar 51, and one being set to the right of the spar; secondly they are offset in that their ends overlap at the hinge point as be seen in figures 1 and 4b; and lastly the segments are disclosed as being tilted by angle theta as discussed in the disclosure and depicted in the figures);
a second vertical spar (51 of rear frame 21) slidably connected to each of said steps near said mid-points thereof (figures 1, 2 4a, 4b); and 


    PNG
    media_image1.png
    1134
    768
    media_image1.png
    Greyscale

Claims 2, 8 & 14: further comprising a first horizontal slat (60, 61) extending between said first pair of legs and a second horizontal slat extending between said second pair of legs (figure 1).  
Claims 3, 9 & 15: further comprising a first angled slat (82) extending between a first one of said first pair of legs and one of said plurality of steps and a second angled slat (81) extending between a first one of said second pair of legs and said one of said plurality of steps.  
Claims 4, 10 and 16: further comprising a first angled slat (82) extending between a second one of said first pair of legs and one of said plurality of supports and a second angled slat (81) extending between a second one of said second pair of legs and said one of said plurality of supports (figure 1).  
Claims 6 & 12: wherein said steps and supports are rotatably connected to said legs (figures 1-4b).  










Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
The U-shaped limitation, was previously rejected when recited in claims 5, 11 and 17, and remain rejected even with the limitations being move up to independent claims.  With respect to the newly added limitation that the step and support segments are offset with respect to the step and support midpoint examiner points to the overlapping ends of the segments seen in the figures (as advanced above) as well as that each segment is offset to a different side of the midpoint. Lastly the segments are disclosed as being tilted by angle theta as discussed in the disclosure and depicted in the figures. 
For at least these reasons the claims remain rejected as advanced above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/        Primary Examiner, Art Unit 3634